A cause of action should contain a concise statement of the material facts (Al Raschid v. News Syndicate Co., 265 N. Y. 1, 5). We think the first cause of action as pleaded is deficient in this respect. While the pleader alleges certain specific wrongful acts on the part of the defendants, the entire cause of action as set forth is permeated throughout with innumerable conclusions. It would be difficult, if not impossible, for defendants to adequately respond to these allegations. Plaintiff should therefore be required to replead this cause of action in proper form. The sixth cause of action must be held insufficient. It alleges no injury resulting from the alleged wrongdoing. The allegations pleaded indicate at the most a possible cause of action which might arise in the future. This cause of action should thereupon be dismissed without leave to replead. On defendants’ appeal the order is unanimously modified to the extent of dismissing the first and sixth cause of actions, with leave to replead the first and, as so modified, affirmed, with $20 costs and disbursements to the defendants-appellants. On plaintiffs’ appeal the order is unanimously affirmed. Settle order on notice. Concur — Peck, P. J., Breitel, Botein, Rabin and Cox, JJ.